Citation Nr: 9932617	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  97-00 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from January 1954 to 
October 1957.  He also had a period of service in the 
Reserves.

The instant appeal arose from a November 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Montgomery, Alabama, which denied claims for service 
connection for prostate cancer, hearing loss, hypertension, 
and a back condition.

The Board of Veterans' Appeals (Board) notes that the RO has 
raised the question of whether the veteran had perfected a 
timely appeal as to these issues.  The Board construes the 
veteran's written statement, dated August 19, 1996, a timely 
substantive appeal as to these issues; therefore, the 
undersigned finds that the veteran has perfected a timely 
appeal as to these issues.  See 38 C.F.R. §§ 20.202, 20.302 
(1999). 


REMAND

The dates and nature of the veteran's period(s) of service in 
the Reserves are unclear based on the evidence currently of 
record.  In order to clarify the dates and nature of the 
veteran's period(s) of service in the Reserves, the RO should 
obtain copies of service administrative records which would 
contain this information from appropriate sources.

Under the United States Court of Appeals for Veterans Claims' 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") caselaw, 
service department records are binding upon VA for 
establishing service in the U.S. Armed Forces, Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992), and for establishing 
whether an individual was on active duty, active duty for 
training, or inactive duty training, Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994).

"When the claimant does not submit evidence of service . . . 
, [VA] shall request verification of service from the service 
department."  38 C.F.R. § 3.203 (1999); see also 38 U.S.C.A. 
§ 501(a)(1) (West 1991).  The Board notes that this is a 
situation where a Board remand is required to satisfy a pre-
duty-to-assist requirement.  As a consequence, a 
determination concerning well-groundedness will not need to 
be presently made in this case.

In light of the foregoing, these issues are REMANDED to the 
RO for the following:

The RO should contact the appropriate 
sources, including the National Personnel 
Records Center (NPRC), and request that 
they provide copies of all of the 
veteran's enlistment and separation 
documents.  If he was in an active 
reserve status, the dates of any inactive 
duty training or active duty for training 
should be obtained.  If the 
aforementioned information is not 
available at NPRC, the RO should request 
the information from any other 
appropriate source.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



